991 A.2d 211 (2007)
201 N.J. 408
In the Matter of Michael James BUONOPANE, an Attorney at Law.
No. D-7 September Term 2006
Supreme Court of New Jersey.
January 31, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-113, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), MICHAEL JAMES BUONOPANE of FREEHOLD, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since July 1, 2005, be disbarred for his conviction of two counts of misapplication of $2.7 million in entrusted property and one count of failure to file corporate business tax returns with the intent to evade taxes, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer);
And MICHAEL JAMES BUONOPANE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL JAMES BUONOPANE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL JAMES BUONOPANE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.